MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Oct 06 2016, 7:48 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael C. Keating                                       B. Michael Macer
Keating & LaPlante, LLP                                  Benjamin R. Aylsworth
Evansville, Indiana                                      Biesecker Dutkanych & Macer,
                                                         LLC
                                                         Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Claudette Branson,                                       October 6, 2016
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         82A01-1601-DR-122
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
Malcolm D. Branson, II,                                  The Honorable Robert J. Tornatta,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         82D06-1408-DR-777



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016        Page 1 of 17
                                   STATEMENT OF THE CASE

[1]   Appellant-Petitioner, Claudette Branson (Wife), appeals the trial court’s

      division of the marital estate following the dissolution of her marriage to

      Appellee-Respondent, Malcom D. Branson II (Husband).


[2]   We affirm.


                                                     ISSUE

[3]   Wife raises one issue on appeal, which we restate as follows: Whether the trial

      court abused its discretion in its division of the marital estate.


                           FACTS AND PROCEDURAL HISTORY

[4]   On July 1, 1978, Husband and Wife were married. At some point, they

      purchased their marital home, located at 3525 Koring Road in Evansville,

      Vanderburgh County, Indiana. In February of 1982, Husband and Wife

      adopted a three-month-old girl, who passed away during her freshman year of

      college at age nineteen. The marriage produced no other children.


[5]   For most of their marriage, both parties were employed, and they are in

      agreement that both are talented and hard-working individuals. Husband has a

      bachelor’s degree from Indiana University and a master’s degree in teaching.

      At the time of their marriage, Husband taught high school and coached

      basketball. He spent the next two decades working at Hague Equipment,

      Marshall Glove, and Anchor Industries. Then, in 2006, Husband went to work

      for Old National Bank, where he earned approximately $80,000 per year.


      Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 2 of 17
      Husband’s years of employment resulted in multiple, well-funded retirement

      and investment accounts. Wife has a bachelor’s degree from University of

      Southern Indiana. Right after college, Wife worked at Mead Johnson for four

      years before being recruited by Operation City Beautiful, a non-profit

      organization. After ten years, Wife obtained new employment as the executive

      director of St. Mary’s Medical Center Foundation. During her tenure at St.

      Mary’s, Wife’s yearly earnings ranged from $5,552 up to $96,246. 1 In 1998,

      Wife left her job at St. Mary’s in order to spend more time with the parties’

      daughter before she graduated high school and left home for college. In 2000,

      just a few months prior to their daughter’s death, Wife created her own

      business, a public relations firm. Wife spent ten years trying to build her

      business, and Husband assisted with the financial aspects. However, the

      business was never profitable, and Wife relied on the parties’ investment and

      mutual funds to keep it afloat.


[6]   Throughout their marriage, Husband and Wife received substantial inheritances

      and financial gifts from members of their families. In 1994, Husband and Wife

      inherited approximately $166,000 from Husband’s father. With this money,

      Husband and Wife remodeled the basement in the marital home, paid off credit

      cards, and paid for living expenses. Over the course of several years, Wife’s

      mother also gifted large sums of money to Husband and Wife, which totaled




      1
       Wife’s Social Security Statement indicates that in 1996, she had Taxed Medicare Earnings of $96,246 but
      Taxed Social Security earnings of 62,700.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016         Page 3 of 17
      approximately $160,000. This money was used, in part, to pay off credit cards,

      take vacations, and for other living expenses. Despite the financial

      contributions from family members and their “fairly good income,” there is no

      dispute that Husband and Wife lived above their means during the marriage.

      (Tr. p. 89). The parties amassed substantial credit card debt, with Wife in

      particular maintaining open credit accounts with at least ten department stores.

      As part of her employment, Wife had “to dress the part” and entertain clients

      and donors. (Tr. p. 134). Husband and Wife also regularly spent money on

      interior design/art, fine dining, attending sporting events, and involvement in

      civics clubs and charitable events/donations. Husband and Wife refinanced

      their house several times in order to pay off the credit card debt. Husband even

      cancelled the credit cards, but Wife reopened them and accumulated new debt.

      Admittedly, Wife stated that her spending was largely a result of “keeping up

      with the Jones[es].” (Tr. p. 134).


[7]   In 2009, Husband lost his job with Old National Bank and received a $55,000

      severance payment. Thereafter, Husband remained unemployed for two years.

      During this time, Wife wrapped up her public relations business and did not

      seek new employment. Notwithstanding their drastic decrease in income,

      Husband and Wife maintained the same lifestyle. Thus, in order to pay their

      bills and other living expenses, Husband withdrew large sums of money from

      his retirement and investment accounts. In 2011, Husband was hired as a sales

      representative for Evansville Baseball, LLC (i.e., the Evansville Otters).

      Although he was promoted to vice president by his second year of employment,


      Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 4 of 17
      it took several years before his salary was comparable to that of his former jobs.

      As such, Husband continued withdrawing money from his retirement accounts

      to cover the parties’ expenses. All told, Husband withdrew more than $227,000

      from retirement and investment accounts, which was used to pay marital debts

      and expenses.


[8]   In January of 2012, Wife’s mother suffered a massive stroke, and Wife became

      her caretaker. Wife discussed with Husband her desire to sell the marital

      residence so that they could both move in to her mother’s three-bedroom

      condominium, located at 704 Bent Grass Boulevard in Elkhart. Husband had

      no interest in doing this. For several months, Wife went back and forth,

      spending several nights per week at both her mother’s home and the marital

      home. By April of 2012, Wife had removed a number of her possessions from

      the marital home and moved in with her mother. On October 30, 2012, Wife

      filed a petition to dissolve the marriage. This petition remained pending for

      more than a year. During this time, Wife continued to live with and care for

      her mother, and the parties made ongoing efforts to reconcile. Typically,

      Husband spent several nights per week at the condo with Wife and her mother,

      and he helped care for Wife’s mother. On December 30, 2013, the dissolution

      petition was dismissed. Although the divorce was called off, Wife did not

      return to the marital home as she continued to care for her mother.


[9]   On August 2, 2014, Wife’s mother passed away, bequeathing half of her

      substantial estate to Wife. Wife received a one-half interest in her mother’s

      condo, but because Wife desired to remain in the condo, she took a lesser share

      Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 5 of 17
       of the cash assets of the estate in order to buy out her brother’s interest.

       Including the value of the condo (i.e., $225,000), along with her share of her

       mother’s trust account, bonds, retirement accounts, and life insurance, Wife

       inherited $495,265. Less than one month later, on August 29, 2014, Wife filed

       a petition to dissolve the parties’ marriage. During the pendency of the divorce,

       Husband made payments on the marital debt, and on several occasions he

       deposited money into Wife’s checking account. On September 15 and October

       12, 2015, the trial court conducted the final hearing. At the hearing, Husband

       requested an equal division of all marital assets, including Wife’s inheritance.

       Wife, however, desired to keep the entirety of her inheritance.


[10]   On October 14, 2015, the trial court concluded the final dissolution hearing by

       meeting with the parties’ attorneys on a few pending matters. That day, the

       trial court issued its Final Decree of Dissolution of Marriage, dissolving the

       parties’ marriage. In dividing the marital estate, the trial court concluded that

       “[i]t should deviate slightly in favor of the Wife” based on “the economic

       circumstances of the parties including the fact that the Wife is three (3) years

       away from qualifying for Medicare and she will derive little net economic

       benefit from her social security because of insurance that she will have to

       purchase for the next three (3) years.” (Appellant’s App. p. 11). However, the

       trial court also noted that due to her inheritance,

               Wife has a paid for residence, while the Husband, at his age, still
               has a substantial mortgage balance and other secured liens
               against his residence, and the [c]ourt believes it would be
               manifestly unfair for the Husband to receive no benefits from the

       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 6 of 17
               Wife’s inheritance, while leaving him with substantial debt and
               leaving the Wife virtually debt free.


       (Appellant’s App. p. 10). Accordingly, the trial court’s intent in distributing the

       estate between the parties was to ensure that “both parties should have a paid

       for residence and no ongoing payments on marital indebtedness existing at the

       time of their separation.” (Appellant’s App. p. 11). Thus, the trial court

       awarded Husband with the marital residence, his vehicle, and various life

       insurance policies, retirement accounts, and investment funds—the value of

       which totaled $346,325. The trial court awarded Wife with her inherited condo

       and the rest of her inheritance funds, along with her vehicle and her retirement

       accounts—the total value of which was $538,865. However, the trial court also

       ordered Wife to pay off the entirety of the marital debt, including the mortgage

       on the marital residence and associated home equity loans and all of the credit

       cards, which totaled $149,184. Thus, Wife’s net share of the estate equaled

       $389,681. In other words, Wife received 53% of the marital estate, and

       Husband received 47%.


[11]   On October 22, 2015, Wife filed a Motion to Reconsider or, in the Alternative,

       Motion to Reopen Evidence. On November 2, 2015, Husband filed a Motion

       to Place Entry of Record for Hearing Held 10/14/15. On December 15, 2015,

       the trial court held a hearing. The trial court advised the parties “that it is

       uncomfortable not placing an entry of record given the amount of time that has

       passed since the conclusion of the final hearing.” (Appellant’s App. pp. 4-5).

       The trial court also noted its “concern[] that both parties own their respective

       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 7 of 17
       [residences], free and clear, and the Wife being able to afford health insurance.”

       (Appellant’s App. p. 5). The trial court set the matter for further hearing in

       order for Wife’s counsel “to provide specifics as to why the court should not

       place entry of record.” (Appellant’s App. p. 5). The subsequent hearing was

       conducted on December 21, 2015, at the close of which, the trial court “place[d]

       Decree of Dissolution of Marriage of Record with Modifications.” (Appellant’s

       App. p. 5). The trial court noted its “extreme reluctance” to “award[] an

       additional share of the marital pot to the [W]ife” because her “proclivity to

       spend” will cause her to “be in financial distress at some point in the future”

       regardless of the award. (Appellant’s App. p. 19). Nevertheless, the modified

       Decree of Dissolution, which was filed on December 29, 2015, transferred a

       $5,000 investment account from Husband to Wife, and ordered Husband to

       assume a credit card debt of $3,781. The purpose of this modification was due

       to the court’s concern that Wife

               has legitimate health issues and being 62, is not eligible for
               Medicare. She is in a “Catch 22” of needing to work for income,
               but not being able to afford health insurance if she does. The
               [H]usband on the other hand is 67, and while he is employed full
               time, he had planned to be at least semi-retired at this stage of
               life.


       (Appellant’s App. p. 19).          This shift in assets and liabilities resulted in a total

       award of $337,544 (46%) to Husband and $398,462 (54%) to Wife.


[12]   Wife now appeals. Additional facts will be provided as necessary.



       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 8 of 17
                                   DISCUSSION AND DECISION

                                             I. Standard of Review

[13]   On appeal, Wife challenges the trial court’s division of the marital estate. The

       division of marital assets is a matter left to the trial court’s discretion, and we

       will reverse only upon a showing that the trial court has abused that discretion.

       O’Connell v. O’Connell, 889 N.E.2d 1, 10 (Ind. Ct. App. 2008). We do not

       reweigh evidence or assess the credibility of witnesses, and we consider only the

       evidence most favorable to the trial court’s judgment. Id. “A party challenging

       the trial court’s division of marital property must overcome a strong

       presumption that the trial court ‘considered and complied with the applicable

       statute, and the presumption is one of the strongest presumptions applicable to

       our consideration on appeal.’” Id.


[14]   In this case, although requested by neither party, the trial court entered specific

       findings of fact and conclusions thereon. “Sua sponte findings control only the

       issues they cover, and a general judgment will control as to the issues upon

       which there are no findings.” Estudillo v. Estudillo, 956 N.E.2d 1084, 1089-90

       (Ind. Ct. App. 2011). As to the issues upon which there are findings, our trial

       court engages in a two-tiered standard of review. Id. at 1090. We must

       determine whether the evidence supports the factual findings and, then,

       whether those findings support the trial court’s conclusions. Id. Our court will

       “not set aside the [trial court’s] findings or judgment unless clearly erroneous,

       and due regard shall be given to the opportunity of the trial court to judge the

       credibility of the witnesses.” Ind. Trial Rule 52(A). Findings and conclusions

       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 9 of 17
       are clearly erroneous if there are no facts or inferences in the record to support

       them. Estudillo, 956 N.E.2d at 1090. “To determine that a finding or

       conclusion is clearly erroneous, an appellate court’s review must leave it with

       the firm conviction that a mistake has been made.” Id.


                                             II. The Marital Estate

[15]   In Indiana, the division of marital property in an action for dissolution is a two-

       step process. Thompson v. Thompson, 811 N.E.2d 888, 912 (Ind. Ct. App. 2004),

       trans. denied. First, the trial court must ascertain what property is to be included

       in the marital estate. Id. The marital estate consists of property that is:


                 (1) owned by either spouse before the marriage;


                 (2) acquired by either spouse in his or her own right:


                      (A)       after the marriage; and


                      (B)       before final separation of the parties; or


                 (3) acquired by their joint efforts.


       Ind. Code § 31-15-7-4(a). Thus, any property that is acquired by either party at

       any point preceding the marriage and up to the final separation date must be

       included in the marital pot for division. O’Connell, 889 N.E.2d at 11.


               This “one-pot” theory insures that all assets are subject to the
               trial court’s power to divide and award. While the trial court
               may ultimately determine that a particular asset should be



       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 10 of 17
               awarded solely to one spouse, it must first include the asset in its
               consideration of the marital estate to be divided.


       Id. (quoting Hill v. Hill, 863 N.E.2d 456, 460 (Ind. Ct. App. 2007)). In general,

       the marital estate closes on the date the dissolution petition was filed.

       Thompson, 811 N.E.2d at 913.


[16]   Second, after determining what constitutes marital property, the trial court must

       divide the marital property under a presumption that an equal split is just and

       reasonable. Id. at 912 (citing I.C. § 31-15-7-5). The presumption for an equal

       division may be rebutted by a party who presents relevant evidence that such a

       division would not be just and reasonable. I.C. § 31-15-7-5. In determining

       whether to deviate from an equal division of marital property, the trial court

       should consider evidence of the following factors:

                 (1) The contribution of each spouse to the acquisition of the
                     property, regardless of whether the contribution was income
                     producing.


                 (2) The extent to which the property was acquired by each
                     spouse:


                      (A)       before the marriage; or


                      (B)       through inheritance or gift.


                 (3) The economic circumstances of each spouse at the time the
                     disposition of the property is to become effective, including
                     the desirability of awarding the family residence or the right


       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 11 of 17
                     to dwell in the family residence for such periods as the court
                     considers just to the spouse having custody of any children.


                 (4) The conduct of the parties during the marriage as related to
                     the disposition or dissipation of their property.


                 (5) The earnings or earning ability of the parties as related to:


                      (A)       a final division of property; and


                      (B)       a final determination of the property rights of the
                                parties.


       I.C. § 31-15-7-5.


                                      III. Division of the Parties’ Assets

[17]   Despite the fact that Wife was awarded 54% of the estate, which amounts to a

       net value of $398,462, she claims on appeal that the trial court abused its

       discretion by ordering her “to pay virtually all of the marital debt.”

       (Appellant’s Br. p. 8). In so doing, the trial court essentially reduced the

       amount of her $495,265 inheritance by $145,403. Wife does not dispute that

       her inheritance is considered marital property and is, therefore, subject to

       division by the trial court. However, she insists that she is entitled to receive

       the full benefit of the inheritance because it was “never co-mingled or treated as

       a marital asset.” (Appellant’s Br. p. 10). Thus, she contends that the trial court

       erroneously “failed to consider the extent marital property was acquired by

       [Wife] by inheritance” in fashioning an equitable division of property.

       (Appellant’s Br. p. 10).
       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 12 of 17
[18]   Wife posits that the present case is analogous to Maxwell v. Maxwell, 850 N.E.2d
969, 973-74 (Ind. Ct. App. 2006), trans. denied, in which our court affirmed the

       trial court’s decision to deviate from the presumption of an equal division by

       awarding a husband with the entirety of his inheritance. In Maxwell, the

       husband received his inheritance after he had moved out of the marital

       residence, and he was in possession of the inheritance for only a few months of

       the parties’ marriage, which had lasted more than thirty years. Id. at 974.

       Furthermore, the inheritance had not been co-mingled with any marital assets,

       and the Wife had “contributed nothing to its acquisition, directly or indirectly.”

       Id. Therefore, this court agreed that it was appropriate for the trial court to “set

       side” the inheritance exclusively to the husband, making his share of the marital

       estate nearly 64%. Id. at 973-74.


[19]   Relying on Maxwell, Wife argues that it was an abuse of discretion to require

       her “to pay all of the marital debt including debts secured by assets awarded to

       [Husband], thereby greatly diminishing [her] inheritance” for a number of

       reasons. (Appellant’s Br. p. 11). Specifically, she points out that she moved out

       of the marital residence more than two years prior to receiving the inheritance

       and had only been in possession of the inheritance for less than a month at the

       time she filed to dissolve her marriage of thirty-six years. Also, she argues that

       she did not inherit her condominium free and clear as she had to purchase her

       brother’s interest for $100,000, and being required to pay the marital debt will

       reduce the amount of liquid assets she will have as she ages. She notes that she

       was gainfully employed throughout most of the marriage, and at the time of the


       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 13 of 17
final hearing, Husband “was in good health, and was employed earning in

excess of $70,000 per year” whereas she “suffered from health issues and was

unemployed with few prospects.” (Appellant’s Br. p. 12). Additionally, Wife

argues that it was improper for the trial court to consider her proclivity to spend

in light of the fact that it did not find that she dissipated marital assets. She also

asserts that the marital debt she was ordered to pay “remained at the time of the

final hearing only because [Husband] paid off his debts in full while only

making the minimum payments on [Wife’s].” (Appellant’s Br. p. 12). Wife

argues that the largest credit card bill—which had a balance of $10,858—arose

from her public relations business, for which Husband handled the finances.

Finally, Wife posits that she should not be required to pay the marital debt in

order that she may appreciate the full value of her inheritance because she


        is a woman who has not worked for a number of years, who has
        health issues, and no good job prospects, and who will be forced
        to sell the condominium that she inherited (and purchased[ 2]) . . .
        so [that] her former [H]usband, who is gainfully employed at
        approximately $70,000 per year, can be debt free. The trial
        court[’]s wish that each party own a residence free and clear will
        soon be unattainable due to the court’s orders regarding division
        of inheritance and payment of bills.




2
   We are unpersuaded by Wife’s contention that she “purchased” her condominium. (Appellant’s Br. p. 13).
Rather, in exchange for reducing her share of the cash assets of her inheritance by $100,000, Wife gained her
brother’s share of the condominium—a value of $112,500. Thus, Wife’s overall share of her inheritance was
not reduced because she had to purchase her brother’s interest in the condo. Instead of inheriting additional
liquid assets, Wife chose to receive unencumbered real estate.

Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016          Page 14 of 17
       (Appellant’s Br. p. 13). We disagree.


[20]   Contrary to Wife’s claim, the trial court clearly took her inheritance into

       account in determining how to divide the marital estate, and thus Wife’s

       argument is simply a request that we reweigh evidence, which we will not do.

       See O’Connell, 889 N.E.2d at 10. The trial court exercised its discretion to

       deviate from an equal division in Wife’s favor in order to compensate for her

       medical issues, the cost of her health insurance, and her lack of gainful

       employment. The trial court accordingly awarded 54% of the estate to Wife,

       which included the entirety of her inheritance. However, the trial court

       determined that only a slight deviation was warranted and found that “it would

       be manifestly unfair for the Husband to receive no benefits from the Wife’s

       inheritance.” (Appellant’s App. p. 10). As such, the trial court ordered Wife to

       pay the marital debt “in order to reflect the disparate division of the marital

       estate to arrive at the approximate percentages.” (Appellant’s App. p. 13).


[21]   The remainder of the trial court’s findings and the evidence support the trial

       court’s decision to require Wife to pay the marital debt with her inheritance. In

       support of its award, the trial court considered “the relationship that the

       Husband had with the Wife’s now deceased mother from whom she inherited

       substantial assets” as well as “the fact that some of the gifts received by the

       parties from the Wife’s parents during the marriage were in the form of checks

       made out individually to the Husband.” (Appellant’s App. pp. 10-11).

       Additional evidence revealed that Husband had a close relationship with Wife’s

       mother; he helped her manage her finances, and he even assisted with her care

       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 15 of 17
       following her stroke. Although Wife had moved out of the marital residence

       two years before her mother died, Husband often spent several nights per week

       at the condo with Wife and her mother. During the time that Wife was caring

       for her mother, she was unemployed, and Husband worked to cover the parties’

       bills and living expenses. Thus, unlike in Maxwell, it cannot be said that

       Husband contributed nothing, directly or indirectly, to the acquisition of the

       inheritance.


[22]   Moreover, the trial court found that both parties admittedly “spent

       extravagantly to maintain a lifestyle beyond their means, but expenditures by

       the Wife exceeded those made by the Husband as evidenced by credit card

       purchases, many of which still remain unpaid.” (Appellant’s App. pp. 9-10).

       We find that it was well within the discretion of the trial court to consider

       Wife’s disposition of marital assets (i.e., her proclivity for spending) in

       fashioning an equitable award. See I.C. § 31-15-7-5(4). Also, as found by the

       trial court, “[t]he parties invaded approximately $227,000 of their investment

       and retirement accounts to survive and maintain [their] life[]styles while

       unemployed or underemployed.” (Appellant’s App. p. 10). Even after Wife

       filed the petition to dissolve the marriage, the evidence establishes that Husband

       alone made payments on the marital debt. He also paid the premiums on

       Wife’s health insurance, and he deposited money into her checking account.

       We find no merit in Wife’s complaint that Husband paid off the debt in his

       name while only making the minimum payments on the credit cards in her

       name. Notwithstanding the name on the particular account, Husband’s


       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 16 of 17
       payments decreased the total amount of marital debt that would have been

       subject to division by the trial court. Finally, although Wife was unemployed at

       the time of the final hearing, and had been so for several years, the trial court

       found that she was capable of becoming “re-employed, even if at a more

       sedentary type job.” (Appellant’s App. p. 10).


[23]   The trial court was under no obligation to set off the inheritance for Wife. See

       Fobar v. Vonderahe, 771 N.E.2d 57, 60 (Ind. 2002). Rather, there is a

       presumption that an equal division of marital assets is just and reasonable, and

       in this case, the trial court set forth adequate reasons for “slightly” deviating

       from that presumption in favor of Wife. Thompson, 811 N.E.2d at 912-13.

       (Appellant’s App. p. 11). Accordingly, we find no abuse of discretion in the

       trial court’s division of the marital estate.


                                               CONCLUSION

[24]   Based on the foregoing, we conclude that the trial court acted within its

       discretion in dividing the marital estate.


[25]   Affirmed.


[26]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 82A01-1601-DR-122 | October 6, 2016   Page 17 of 17